ROGERS, J.
In each of the cases herein consolidated for the purposes of appeal, the issue presented is the same as in the case of J. Ernst (No. 26198), ante, p. 426, 99 South. 391, this day decided.
Each of the defendants was found guilty of operating a dairy without a permit, in violation of Ordinance No. 16204, Council Series, as amended by Ordinance No. 5649, New Council Series, of the commission council of the city of New Orleans, and duly sentenced.
For the reasons assigned in the case of the City of New Orleans v. J. Ernst (No. 26198), it is ordered, adjudged, and decreed that the conviction and sentence of the defendant in each of the consolidated cases be set aside, that the affidavit be quashed, and the defendant be discharged without day.
Rehearing refused by Division O, composed of OVERTON, ST. PAUL, and THOMPSON, JJ.